Citation Nr: 1511548	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder rotator cuff tendonitis.

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

4.  Entitlement to service connection for bruxism, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to February 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for the Veteran's right shoulder rotator cuff tendonitis, and assigned a 10 percent evaluation, effective February 4, 2012.  

In June 2012, the Veteran filed a timely notice of disagreement with the RO's initial assignment of 10 percent for the Veteran's right shoulder rotator cuff tendonitis.  At his March 2014 hearing before the Board, the Veteran testified that under most circumstances, the 10 percent evaluation was correct.  However, he also indicated that his right shoulder pain was exacerbated once every two or three months when he performed routine household tasks or when he played golf.  

As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, the initial assignment of a 10 percent rating is not considered to have resolved the Veteran's right shoulder claim.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for a low back disorder, an acquired psychiatric disorder, and bruxism will be REMANDED to the AOJ/RO.



FINDINGS OF FACT

During the course of the appeal, the Veteran's right shoulder rotator cuff tendonitis was manifested by painful motion, stiffness, forward flexion limited to 160 degrees, with objective evidence of painful motion beginning at 140 degrees; right shoulder abduction limited to 180 degrees, with no objective evidence of painful motion; and no additional loss in range of motion after repetitive use.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a right shoulder rotator cuff tendonitis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5019 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Veteran's claim of entitlement to initial increased evaluation for a right shoulder disorder arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 
 
The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2012, the RO provided the Veteran with a VA examination to determine the severity of his right shoulder disorder.  The VA examiner reviewed the claims file, considered the relevant medical records, evaluated the Veteran, and performed the appropriate diagnostic testing to assess the severity of the Veteran's right shoulder disorder.  The Board finds that this examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that this examination was inadequate.  Id.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States (VFW).  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

A.  Right Shoulder Rotator Cuff Tendonitis  

The Veteran's right shoulder rotator cuff tendonitis is rated as bursitis with limitation of arm motion under the provisions of Diagnostic Codes 5201-5019.  See 38 C.F.R. § 4.27 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.

Diagnostic Code 5019 indicates that bursitis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019 (2014).  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

A distinction is made between major/dominant and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2014).  The evidence of record shows that the Veteran is right hand dominant and his right arm is designated as his major arm for the purposes of this decision.  Therefore the ratings for the major arm, as opposed to the minor arm, are considered.  See 38 C.F.R. § 4.69 (2014).  

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of the major arm motion at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is warranted for major arm limitation of motion.  Id.  The next highest evaluation for major arm limitation of motion, the maximum 40 percent rating, is assigned for limitation of motion of the arm to 25 degrees from the side.  Id.

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2013).  Forward flexion is the range of motion from the side of the body out in front and abduction is the range of motion from the side of the body out to the side. 38 C.F.R. § 4.71, Plate I.  Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  Id.  

In March 2012, the Veteran was afforded a VA shoulder examination.  After reviewing the claims file, the VA examiner conducted an in-person evaluation of the Veteran.  The Veteran reported that he injured his right shoulder while on active duty in 2009.  He also reported that he was right hand dominant and that flare-ups in pain occurred during exercise and repetitive use of his arm.  A magnetic resonance imaging (MRI) of the right shoulder revealed no abnormalities.  Nevertheless, the examiner provided a diagnosis of right shoulder rotator cuff tendonitis.  The examiner found right shoulder flexion limited to 160 degrees, with objective evidence of painful motion beginning at 140 degrees.  The examiner also found right shoulder abduction limited to 180 degrees, with no objective evidence of painful motion.  Repetitive-use testing revealed no changes in limitation of range of motion.  Based on the foregoing, the examiner found no additional limitation in range of motion of the right shoulder and arm following repetitive-use testing and some functional loss and/or functional impairment of the right shoulder and arm based on pain on movement.  The examiner found no localized tenderness or pain on palpation of the right shoulder joints/soft tissue/biceps tendon and no evidence of guarding of the right shoulder.  It was also noted that the Veteran had normal muscle strength, no ankylosis of the shoulder joint, no history of instability, dislocation, or subluxation, and no acromioclavicular joint condition or any other impairment of the clavicle or scapula.  Likewise, the Hawkins' Impingement, Empty-Can, External Rotation/Infraspinatus Strength, and Lift-Off Subscapularis tests were all negative.  The examiner noted no history of shoulder joint replacement, shoulder surgery, or residuals of shoulder surgery.  Lastly, the examiner found no other significant diagnostic test results and no functional impact affecting the Veteran's ability to work.
In January 2014, an MRI of the Veteran's right shoulder was taken.  The VA examiner noted a clinical history of chronic but stable right shoulder pain.  The examiner indicated that the Veteran's right shoulder was normal.  

At his March 2014 Board hearing, the Veteran testified that he experienced flare-ups in right shoulder pain once every two or three months when performing routine household tasks or when playing golf.  However, he also indicated that the assigned 10 percent evaluation was the correct rating under most circumstances.  

Based on a longitudinal review of the record, the Board concludes that the severity of the Veteran's right shoulder disorder is appropriately compensated by the initial 10 percent evaluation.  Throughout the appeal period, the Veteran's right shoulder rotator cuff tendonitis was manifested by pain, stiffness, and limited motion.  Specifically, the March 2012 VA examiner found that the Veteran's right shoulder flexion, at its worst, was limited to 160 degrees, with pain beginning at 140 degrees.  The examiner also found that his right shoulder abduction was limited to 180 degrees, with no objective evidence of painful motion.  These measurements clearly demonstrate limitation in right arm range of motion well-above the shoulder level.  A higher rating under Diagnostic Code 5201 is not warranted unless there is evidence his right arm motion is limited to his shoulder level, midway between the side and shoulder level, or to 25 degrees from the side.  In the instant case, such limitation of right arm/shoulder motion is not shown.  

The Board has considered whether there is any additional functional loss not contemplated in the initial 10 percent evaluation assigned by the RO.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  The Board acknowledges the Veteran's statements regarding the pain he experiences resulting from his right shoulder disorder.  Moreover, the Veteran is competent to report that his shoulder disorder is worse than presently evaluated.  However, the March 2012 VA examiner found no additional functional loss or limitation in range of motion after repetitive use.  Moreover, the examiner found no localized tenderness or pain on palpation of the right shoulder joints/soft tissue/biceps tendon, no evidence of guarding of the right shoulder, normal muscle strength, no ankylosis of the shoulder joint, no history of instability, dislocation, or subluxation, and no acromioclavicular joint condition or any other impairment of the clavicle or scapula.  Lastly, the examiner found no other significant diagnostic test results and no functional impact affecting the Veteran's ability to work.  Accordingly, an initial rating in excess of 10 percent is not warranted for additional functional loss due to pain or weakness.    

The Board has also considered whether the Veteran's right shoulder rotator cuff tendonitis warrants a higher or separate rating under the remaining Diagnostic Codes pertaining to disabilities of the shoulder.  However, there is no evidence of malunion, nonunion, or fibrous union of the clavicle, scapula, or humerus, and the evidence shows that there has never been dislocation of any right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2014).  Moreover, there is no evidence of ankylosis of the right shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).  Thus, review of the criteria for rating shoulder disabilities reveals that Diagnostic Code 5201 is appropriate to evaluate the Veteran's right shoulder rotator cuff tendonitis.  Moreover, as there is no x-ray evidence of arthritis with the involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003  See 38 C.F.R. § 4.71a, Diagnostic Code 5300 (2014).  

Based on the foregoing, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's right shoulder rotator cuff tendonitis.

B.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right shoulder rotator cuff tendonitis is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5019, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

Throughout the rating period on appeal, the Veteran's service-connected right shoulder rotator cuff tendonitis was manifested by painful motion, stiffness, forward flexion limited to 160 degrees, with objective evidence of painful motion beginning at 140 degrees; right shoulder abduction limited to 180 degrees, with no objective evidence of painful motion; and no additional loss in range of motion after repetitive use.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the service-connected right shoulder rotator cuff tendonitis are congruent with the disability picture represented by a 10 percent disability rating.  Ratings in excess of 10 percent are provided for certain manifestations of his right shoulder disorder, but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5019; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there have been fluctuations in the manifestations of the Veteran's service-connected right shoulder disorder, the evidence shows no distinct periods of time during the course of this appeal during which the Veteran's service-connected right shoulder disorder has varied to such an extent that a rating greater or less than the rating assigned herein.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In summary, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected right shoulder rotator cuff tendonitis.  Accordingly, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial evaluation in excess of 10 percent for right shoulder rotator cuff tendonitis is denied.


REMAND

A review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims seeking service connection for a low back disorder, an acquired psychiatric disorder, to include posttraumatic stress disorder, and bruxism, to include as secondary to an acquired psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.




A.  Low Back Disorder

In a December 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  That same month, the Veteran filed a notice of disagreement contesting the denial of service connection for this claim.  As the RO has not yet provided the Veteran with a statement of the case addressing this claim, the Board must remand it to the RO for the issuance of a statement of the case and to provide the Veteran an opportunity to perfect an appeal regarding that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

B.  Acquired Psychiatric Disorder

In August 2012, the RO issued a statement of the case addressing the Veteran's claim for an acquired psychiatric disorder, not otherwise specified.  The RO continued to deny the Veteran's claim because the evidence of record failed to establish that the Veteran has a diagnosed psychiatric disorder related to his military service.  Since that time, a private medical opinion pertinent to the Veteran's claim was added to the claims file.  As the Veteran has not submitted a waiver of RO consideration of this additional evidence, the RO must review the additional evidence received and issue a supplemental statement of the case adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 C.F.R. §§ 19.31, 20.1304 (2014).

C.  Bruxism

In March 2012, the Veteran underwent a VA dental evaluation.  The VA examiner noted a dental history of bruxism for one year.  After reviewing the claims file and examining the Veteran, the VA examiner provided a diagnosis of bruxism.  However, the examiner did not provide an opinion addressing whether the Veteran's bruxism was related to his military service.

Moreover, at his March 2014 hearing before the Board, the Veteran testified that he first noticed sore jaws and headaches while on active duty.  He further testified that he was diagnosed with bruxism approximately three months after he was discharged from military service, that he received post-service treatment for his bruxism at the "VA center . . . on 42nd and Center", and that the dentist suggested that his bruxism may have been related to his PTSD.

Under these circumstances, the RO must schedule the Veteran for an appropriate examination to determine whether his bruxism is related to his military service, or to any diagnosed psychiatric disorder, including PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Likewise, the RO must, with the assistance of the Veteran, obtain any available updated treatment records.   

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for a low back disorder.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

3.  Thereafter, the RO must provide the Veteran with an appropriate examination to address whether his bruxism is related to his military service, or to any diagnosed psychiatric disorder, including PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  

Based on a review of the evidence of record, a clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's bruxism is related to his military service, or to any diagnosed psychiatric disorder, including PTSD.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the remaining issues on appeal.  When adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the RO must consider all pertinent evidence received since the issuance of the August 2012 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


